Citation Nr: 1222919	
Decision Date: 06/29/12    Archive Date: 07/10/12

DOCKET NO.  07-31 218	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to waiver of recovery of an overpayment of pension benefits in the amount of $3,807, to include whether the overpayment was properly created.

(The issue of whether new and material evidence has been received sufficient to reopen a claim for entitlement to service connection for deformity of the feet is the subject of a separate decision)


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Juliano, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1965 to November 1966.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2007 decision by the Committee on Waivers and Compromises (Committee) at the Pension Maintenance Center (PMC) in Milwaukee, Wisconsin.

In March 2011, the Board remanded this matter for further development.  Such development has been completed and associated with the claims file, and this matter is returned to the Board for further review.

The appeal is REMANDED to the RO/PMC via the Appeals Management Center (AMC) in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The Veteran challenges the validity of indebtedness in the amount of $3,807, and has requested a waiver of recovery of overpayment in that amount.  

As an initial matter, in March 2011, the Board remanded the Veteran's claim because a majority of the relevant documents in this matter were not associated with the claims file, such that the particular overpayment in dispute, as well as whether the Veteran had challenged the underlying debt, were not entirely clear.  Subsequent development by the RO/PMC reveals that the Veteran's income verification folder (IVM) has been lost or is otherwise unavailable.  See December 2011, Formal Finding of Unavailability.  Nevertheless, several, but not all, of the relevant documents have now been associated with the claims file, and this matter has been returned to the Board for further review.  

By way of background, in January 2004, the Veteran was notified of an overpayment in the amount of $7,921 relating to certain unreported income.  See CWC Decision, October 2005.  In July 2005, after the 180-day period to request a waiver had expired, the Veteran requested a waiver of the $7,921 overpayment.  See 38 C.F.R. § 1.963(b)(2) (2011).  It appears that the Veteran was afforded a hearing in July 2005, although the hearing transcript is not of record.  See Statement of the Case, July 2007.  An October 25, 2005 CWC decision denied the Veteran's request for a waiver of recovery of the overpayment as untimely (which decision includes a typographical error noting the Veteran's request for a waiver as being dated in October 2005 rather than July 2005).  The Veteran did not file a notice of disagreement, and this decision became final.

On October 20, 2006, the PMC notified the Veteran of an overpayment in the amount of $3,807 apparently based on certain unreported income aside from the unreported income that was the subject of the prior $7,921 overpayment.  See CWC Decision, January 2007.  A copy of the October 2006 notice, however, is not of record due to the unavailability of the IVM folder.  The Veteran filed a November 16, 2006 challenge to the validity of the debt.  See 38 C.F.R. § 1.912a(c)(1) (2011).  In December 2006, the Veteran also requested a waiver of the overpayment.  A January 2007 decision of the CWC denied the Veteran's request for a waiver, but did not address the Veteran's challenge to the underlying debt.  The Veteran appealed the January 2007 CWC decision herein.  See Notice of Disagreement, March 2007; Form 9 Appeal, October 2007.  A July 2007 CWC decision affirmed the prior January 2007 decision.  While the Board acknowledges that the Veteran, in his request for a waiver, also mentioned that he was requesting a waiver of a $1,100 balance of his prior $7,921 overpayment due to hardship, the Board notes again that the prior overpayment matter was finally decided by an unappealed October 2005 CWC decision, and is therefore not before the Board.

In addition, while not before the Board herein, the Board notes by way of background that in November 2006, the PMC proposed to terminate the Veteran's pension benefits, effective December 1, 2006, as a result of income from the Social Security Administration (SSA).  The Veteran submitted a March 5, 2007 eligibility verification report, and a March 2007 CWC decision terminated the Veteran's pension benefits (i.e., a reduction to zero).  The decision also noted that, to the extent the Veteran filed the December 2006 waiver request, it was premature insofar as it might relate to the proposed reduction of his pension benefits because he had not yet been notified of any overpayment resulting from the reduction or termination.  The Veteran filed another eligibility verification report on March 23, 2007, which the PMC treated as a request for reinstatement of the Veteran's pension, which request was denied by way of a final, unappealed July 2007 PMC decision.

As noted above, in March 2011, the Board remanded the Veteran's claim for further development, including so that the RO would carefully review the Veteran's submissions to determine whether any challenge to the validity of the debt had been made, and if so, to adjudicate that issue, and if any part of the debt was determined to be invalid, to readjudicate the issue of entitlement to a waiver of the overpayment.  As noted above, in November 2006, the Veteran challenged the validity of the debt, arguing that certain lottery income and Merrill Lynch income had been incorrectly considered, but that issue has not been adjudicated.  In Schaper v. Derwinski, 1 Vet.App. 430 (1991), involving a request for waiver of overpayment in which a veteran's challenges to the validity of the debt had not been adjudicated, the Court held that "when a veteran raises the validity of the debt as part of a waiver application, we hold that it is arbitrary and capricious and an abuse of discretion to adjudicate the waiver application without first deciding the veteran's challenge to the lawfulness of the debt asserted against him or her."  In light of the above, the Board finds that another remand is necessary so that the issue of validity of the $3,807 of indebtedness may be adjudicated.  See Stegall v. West, 11 Vet. App. 268 (1998).

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran with notice of his right to dispute the validity of the indebtedness as provided in 38 C.F.R. § 1.911 (2011).  Then, after the Veteran and his representative have been provided with adequate time to respond, adjudicate the issue of validity of indebtedness in the amount of $3,807.  See CWC Decision, January 2007.

2.  Then, re-adjudicate the issues on appeal.  If the benefit sought is not granted, the Veteran, and his representative, should be furnished with a supplemental statement of the case and afforded an opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
MARK GREENSTREET
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


